Title: To James Madison from Nathaniel Irwin, 31 March 1801
From: Irwin, Nathaniel
To: Madison, James


Dear Sir
Bucks County, Pennsya: March 31st. 1801.
I condole with you on the death of your honoured father, whose politeness & attention I do not forget. Such are the changes in this world, that with the same breath, I congratulate you on your accession (I will not say elevation) to the Office of Secy of State. On this occasion I would remind you, that “you were once my friend.” Do not be alarmed. I am not going to ask your influence with the President, that I may be promoted to an embassy or the government of an Island, like Sancho. My views are more moderate & will yield to consideration of public utility. I have a son; 21 years old; who writes a good hand, & is acquainted with accounts. He wishes very much, to be employed as a clerk in some public office. As he has never served in that capacity, I expect for him, only some inferior Clerkship, by which he may support himself, with œconomy. Should such be in your gift or within your influence; you may command his services within 15 days after the receipt of your orders; or at any longer day, as you shall prescribe. But first let me do justice to my conscience, & my friend, by giving you his true character. Tho’ a father, I can say with Brutus, “I love not his faults,” nor am partial to them. He has a good appearance—a pleasing address; & readily insinuates himself into the good graces of his acquaintances, who have not been of the higher class. His memory is good, & capacity for learning very considerable. But he wants ballast. Loves company & amusement; drinks, but not to excess. I have had fears, that he would not have the necessary steadiness for a public Office: but after warning him of the uninterrupted attention which would be required, in office-hours; he is confident, that he can conform; & only wishes a trial, nothing doubtful of the issue. If you can be the means of giving him such a trial, consistently with the public service; your own feelings & character, I also believe that the experiment will succeed; but will stand prepared for any reverse, which your wisdom may afterwards pronounce.
So much for business. A few words now on friendship, if you are at leisure to. You have not had a letter from me in twenty years. I have often been in Philada when you was there & heard you speak; without calling on you. I hope you have the sagacity to see, that all this, was perfectly consistent with unshaken friendship, & increasing admiration, on my part. I saw you engrossed by national business. American liberty, assailed from every quarter, looked up to you, as one of her chief defenders. In this situation, the letters & calls of an obscure country parson; could only operate as draughts on your time. Do not think me deficient in candor, when I add; that the splendor of your talents, threw me to a distance, & checked the presumption of a nearer approach. I was content with the humbler ambition, of telling my friends, when you became the subject of discourse, that I had the honour of being known to you at College. In the mean time, I was not without the means of cultivating an acquaintance with you. Your speeches—your writings, I read with pleasure. Perhaps you would think I had laid down the Clergyman & assumed the Courtier, were I to tell you what I think of the spirit, & reasoning of your most candid & masterly work, entitled, Proceedings of the Virginia Assembly &C. Among your speeches, I was most pleased with a very short one, in which you stated the insufficiency & impropriety of the reasons given by Washington, for witholding the documents relative to the British Treaty. Thus, My dear Sir, I have all along been familiar with you, tho’ perhaps you did not know it. You have not had the like opportunity of a continued acquaintance with me. Judging from my own feelings, that you are not wholly indifferent to what concerns me; I shall add a sketch of my modern history. Chesterfield say[s], that a man always writes dully, when he writes about himself. I shall try to finish this sketch, before you are tempted to sleep. I was divorced in—84: my Ce devant wife died in—95: I remain a widower, with one daughter; married agreeably; & one son: my fortune, not affluent; yet sufficient to satisfy my moderate desires: I continue Pastor of the Church of Neshaminey; but since the year—96 have been rather a politician; than a divine. As an apology for the seeming vanity of what follows, you should know; that genius & education, are more rare in this County, than you can well conceive. We have scarce a person, on the republican side, who can draught a resolution, which our friends would not blush to see in print. Therefore, partly from my devotion to the cause: partly from persuasion of others, & concurrence of the Congregation, almost purely republican; I have been led to attend County meetings; & am now almost a sine qua non, in political councils. Besides various Resolutions & occasional squibs I penned two Addresses to the people in—99; one of which Judge Patterson pronounced to be actionable, under the sedition-law. Last Fall & winter I wrote three others, the last of which may be seen in the Aurora of . All these were issued as the Acts of the Republican Committee of the County; published in several Newspapers & in handbills the last only excepted. In—96 the federalists carried the elections in this County, by a majority of more than two to one. In—99 their advantage was about 100 in 4260 votes. Last fall we took the lead, & carried the prize by more than 500 votes.
Gen. P. Muhlenberg, our Representative in Congress from this District, having been removed to the Senate; I have been spoken of as his successor. Could I consent to be a Candidate, I have at present no doubt, that I should be taken up by the Republicans of the District; & if so, must certainly succeed.


“O mihi preteritos referret si Jupiter annos”
“Its now the five & fiftieth simmer
 I’ve seen the bud upon the timmer”

My Constitution, perhaps, is older still. My present situation more suited to the repose which age requires. Nor do I feel the inward call of the spirit (as we divines speak) enforcing the outward call. We can send another man to the house, who will attend well & vote right. As to speakers,
“Non talis auxilio, nec istes opibus, tempus eget.”
I have therefore declined & shall not be a Candidate; unless the election should be postponed to the fall & some change of mind, or circumstances prepare the way.
By this time you must be nodding: I shall therefore bid you good night & suppress all that should preceed
Nathl. Irwin.
P. S. No answer is expected, save on the article of business; which may be as short as you please sent by Mail, & directed to the care of David Jackson Junr., Apothecary, No. 69 Chesnut Street Philada P—
N. I.
 

   
   RC (DLC). Postmarked Philadelphia, 4 Apr.; docketed by JM.



   
   Irwin alluded to Sancho Panza, the loyal servant in Cervantes’ Don Quixote who was promised an island fiefdom.



   
   Nathaniel Irwin attended the College of New Jersey while JM was a student, and their Princeton association included membership in the American Whig Society (Richard A. Harrison, Princetonians, 1769–1775: A Biographical Dictionary [Princeton, N.J., 1980], pp. 88–91).



   
   During the Jay treaty controversy, when the House asked the president for a copy of his instructions to the American minister, Washington refused on the grounds of executive privilege.



   
   William Paterson was associate justice of the Supreme Court from 1793 until his death in 1806. No evidence of a sedition indictment of Irwin has been found.



   
   Left blank by Irwin.



   
   Irwin roughly quoted a line from Vergil’s Aeneid (8.560): “O if Jupiter would bring me back the years that are sped” (Virgil, Loeb Classical Library [1940 ed.], 2:98–99).



   
   Someone, probably Irwin, placed an asterisk here and wrote at the bottom of the page, “*Burns.” Irwin paraphrased a verse from Robert Burns’s “Second Epistle to J. Lapraik” (1785), the first line of which actually reads: “Now comes the sax-and-twentieth simmer” (Robert Chambers, ed., The Life and Works of Robert Burns [4 vols.; New York, 1896], 1:164).



   
   Vergil, Aeneid, 2.521: “Non tali auxilio nec defensoribus istis / tempus eget” (Virgil, 1:328–29). Irwin’s rendering would be translated: “Not such the aid nor these the works the hour craves.”


